Citation Nr: 1824497	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-33 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1966 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board notes that the Veteran was previously denied service connection for this issue in an April 1992 rating decision.  Ordinarily, once a VA decision becomes final, the Veteran must submit new and material evidence to reopen the claim.  See 38 C.F.R. § 3.156(a) (2017).  However, new and material evidence is not required to reopen a claim when, after a final decision, VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  38 C.F.R. § 3.156(c).  

Here, service department records, specifically complete service treatment and personnel records, were associated with the claims file in October 2014-after the statement of the case was issued by the RO for the claim currently on appeal.  These records reflect the Veteran reporting hearing loss while in service as well as a possible worsening of the his hearing throughout service.  These records were not associated with the claims file at the time of the previous denial, despite having been created during the Veteran's period of service, and these records are relevant to the claim as they relate to his claimed in-service noise exposure.  Thus, new and material evidence is not required, and the claim will be considered on the merits.  38 C.F.R. § 3.156(c).  

For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He claims that he was exposed to an extremely harsh noise environment while serving as a helicopter pilot in the United States Navy for twenty-five years.  The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

The most recent audiogram of record was conducted in June 2013 by the VA Medical Center in Spokane, Washington.  Although a speech discrimination test was conducted, it appears that speech discrimination scores were obtained utilizing the Northwestern University Auditory No. 6 (NU-6) word test.  See 38 C.F.R. § 4.85(a) (2017) (noting that an examination for hearing impairment for VA purposes must include a Maryland CNC controlled speech discrimination test).  However, auditory threshold testing reflects that the Veteran had hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2017).  

The last VA audiological examination of record was conducted in October 1991, in conjunction with the Veteran's initial claim.  At that time, the VA examiner indicated that the Veteran's hearing was within normal limits.  

However, the record before the Board indicates that the claimed disability has a causal connection to his active military service.  Accordingly, a VA audiological examination should be conducted to determine whether the Veteran has a bilateral hearing loss disability throughout the appeals period, and, if so, whether it is related to any in-service noise exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records related to his bilateral hearing loss claim.

The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records.  

2.  The Veteran should be afforded a VA audiological examination with an appropriate examiner to determine the current nature and etiology of the claimed bilateral hearing loss disability.  

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to the following inquiry: 

If the Veteran is found to have bilateral hearing loss, whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to in-service noise exposure.  

For purposes of this opinion, the examiner is asked to presume that the Veteran had noise exposure during service. 

The examiner should provide a complete rationale for any opinions provided.  

3.  Thereafter, readjudicate the issue on appeal based on all the evidence of record, and if any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case.  The Veteran should be provided a reasonable period to respond before the case is returned to the Board for review.
	
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




